DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
Amended claims 12, 17, 19, 28 and 31-35 are pending in the present application, and they are examined on the merits herein.

Response to Amendment
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for New Matter was withdrawn in light of currently amended claims 17, 19 and 33-35.

Claim Objections
Claim 12 is objected to because of the extra comma in front of the term “wherein the endodomain” on line 8 of the claim.

Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   This is a new ground of rejection.
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.  ”Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116. 
	The instant claim is drawn to the transmembrane chimeric of claim 12, comprising the amino acid sequence of SEQ ID NO: 2 or 4, and wherein the one or more ADCC (antibody-dependent cellular cytotoxicity) amplification modules that enhance the survival and/or proliferation of a host immune effector cell are selected from the group consisting of portions or all of intracellular domains of CD3zeta, CD28, CD134, CD137, CD27, CD79a, CD79b, CD40 and GM-CSF receptor.
Apart from disclosing using specifically amino acids 162-202 of CD28, amino acids 213-249 of CD134 (OX40), amino acids 187-232 of CD137 (4-1BB) and amino acids 31-142 of CD3zeta (based on respective mature protein sequences) as amplification modules fused to a transmembrane chimeric receptor of the present application (see at least paragraphs [00051]-[00053], [00075] and Figure 1); the instant specification failed to describe any other portion of an intracellular domain of CD28, CD134, CD137 and CD3 zeta to be utilized as one or more ADCC modules that enhance the survival and/or proliferation of a host immune effector cell, let alone any portion of an intracellular domain of CD27, CD79a, CD79b, CD40 and GM-CSF receptor as encompassed by the instant claim.  For example, which essential features or core elements do the other portions of an intracellular domain of CD28, CD134, CD137 and CD3 zeta; or any portions of an intracellular domain of CD27, CD79a, CD79b, CD40 and GM-CSF receptor possess such that they constitute one or more ADCC amplification modules that enhance the survival and/or proliferation of a host immune effector cell as claimed?  Since the prior art before the effective filing date of the present application (01/08/2014) failed to provide sufficient guidance and/or written description for the above issue as evidenced at least by the teachings of Krause et al (J. Exp. Med. 188:619-626, 1998), Finney et al, J. Immunol. 172:104-113, 2004), Schreiber et al (US 2008/0213216) and Dotti et al (US 2013/0071414); it is incumbent upon the instant specification to do so.  Furthermore, the instant specification also fails to provide and describe at least a representative number of species for a broad genus of portions of intracellular domains of CD3zeta, CD28, CD134, CD137, CD27, CD79a, CD79b, CD40 and GM-CSF receptor for one or more ADCC amplification modules that enhance the survival and/or proliferation of a host immune effector cell as claimed broadly.  
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision at least a representative number of species for a broad genus of portions of intracellular domains of CD3zeta, CD28, CD134, CD137, CD27, CD79a, CD79b, CD40 and GM-CSF receptor for one or more ADCC amplification modules that enhance the survival and/or proliferation of a host immune effector cell as claimed broadly, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112 (Scope of Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-32 and 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because while being enabling for:
An immune effector cell comprising a genetic construct encoding the transmembrane chimeric receptor of claim 12 or claim 33, wherein the transmembrane chimeric receptor is expressed on a cell surface thereof,
does not reasonably provide enablement for an immune effector cell comprising the transmembrane chimeric receptor of claim 12 or claim 33 as claimed broadly.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  This is a new ground of rejection.  
The factors to be considered in the determination of an enabling disclosure have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art and the breadth of the claims.  Ex parte Forman, (230 USPQ 546 (Bd Pat. Appl & Unt, 1986); In re Wands, 858 F.2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988)).
The instant specification is not enabled for the instant broadly claimed invention for the reasons discussed below.

1.   	The breadth of the claims 
The instant claims encompass any immune effector cell (e.g., cytotoxic T lymphocyte, a natural killer cell, an eosinophil, a macrophage, a neutrophil, a basophil, a monocyte and a B cell) as long as it comprises the transmembrane chimeric receptor of claim 12 or claim 33 expressed on a surface thereof.

2.  	The state and the unpredictability of the prior art 
Before the effective filing date of the present application (01/18/2014), virtually nothing was known about a non-genetically modified immune effector cell comprising the transmembrane chimeric receptor of claim 12 or claim 33 expressed on a surface thereof as evidenced at least by the teachings of Krause et al (J. Exp. Med. 188:619-626, 1998), Finney et al, J. Immunol. 172:104-113, 2004), Schreiber et al (US 2008/0213216) and Dotti et al (US 2013/0071414).  Additionally, the physiological art is already recognized as unpredictable (MPEP 2164.03).       
3.  	The amount of direction or guidance provided  
Apart from disclosing genetically modifying an immune effector cell with a genetic construct encoding the transmembrane chimeric receptor of claim 12 or claim 33 (paragraphs [00013], [00017]-[00020], [00088]-[00090]; and Example); the instant specification fails to provide sufficient guidance for a skill in the art on how to make any other immune effector cell comprising the transmembrane chimeric receptor of claim 12 or claim 33 that is expressed on the cell surface as claimed broadly.    For example, how does an immune effector cell express the transmembrane chimeric receptor of claim 12 or claim 33 on its cell surface without the presence of a genetic construct encoding said transmembrane chimeric receptor as encompassed by the instant claims?  How does the transmembrane chimeric receptor of claim 12 or claim 33 being introduced into any immune effector cell under which specific conditions, such that the chimeric receptor is presented/expressed properly and/or intact on its cell surface?  Since the prior art before the effective filing date of the present application failed to provide sufficient guidance regarding to the aforementioned issues, it is incumbent upon the present application to do so. 
As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires:
That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.

Moreover, the courts have also stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in the patent application (27 USPQ2d 1662 Ex parte Maizel.).
Accordingly, due to the lack of sufficient guidance provided by the specification regarding to the issues set forth above, the unpredictability of the relevant physiological art, and the breadth of the instant claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention.
Conclusion
 	Claim 33 is allowed.
	Claims 12, 17 and 28 are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633